EXHIBIT 10.1

[ADE LOGO]

 

EMPLOYMENT AND NON-COMPETITION AGREEMENT

 

THIS AGREEMENT is made this 22nd day of February, 2006 by and between ADE
Corporation (“ADE”) and David F. Basila (“Employee”).

 

In consideration of Employee’s continued employment with ADE and other good and
valuable consideration, including the salary and other remuneration and benefits
paid by ADE to Employee while employed by ADE, and in consideration of the
benefits provided in this Agreement the receipt and sufficiency of which is
hereby acknowledged by the parties, the parties agree:

 

1.

TRADE SECRETS, CONFIDENTIAL INFORMATION AND INVENTIONS

 

Employee agrees that ADE is engaged in the highly competitive business of
infrastructure performance management solutions. ADE’s involvement in this
business has required and continues to require the expenditure of substantial
amounts of money and the use of skills developed over a long period of time. As
a result of these investments of money, skill and time, ADE has developed and
will continue to develop certain valuable trade secrets, confidential
information and inventions that are peculiar to ADE’s business and the
disclosure of which would cause ADE great and irreparable harm.

 

(a) The term “Trade Secrets” means any information protected as Trade Secrets
under Massachusetts or other applicable law and includes scientific or technical
information, design, process, procedure, formula, or improvement that is
valuable and not generally known to ADE’s competitors. To the fullest extent
consistent with the foregoing, Trade Secrets shall include, without limitation,
all information and documentation, whether or not patented, copyrighted or
trademarked, pertaining to the design, specifications, capacity, testing,
installation, implementation and customizing techniques and procedures
concerning ADE’s products and services.

 

(b) The term “Confidential Information” means any data or information and
documentation, other than Trade Secrets, which is valuable to ADE and not
generally known to the public, including without limitation:

 

1. Product information, including but not limited to designs, specifications,
modifications, advancements and discoveries;

 

2. Financial information, including but not limited to earnings assets, debts,
prices, fee structures, volumes of purchases or sales, or other financial data,
whether relating to ADE generally, or to particular products, services,
geographic areas, or time periods;

 

3. Supply and service information, including but not limited to information
concerning the goods and services used or purchased by ADE, the names and
addresses of suppliers, terms of supplier service contracts, or of particular
transactions, or related information

 

 


--------------------------------------------------------------------------------

 

 

about potential suppliers, to the extent that such information is not generally
known to the public, and to the extent that the combination of suppliers or use
of particular suppliers, though generally known or available, yields advantages
to ADE the details of which are not generally known;

 

4. Marketing information, including but not limited to details about ongoing or
proposed marketing programs or agreements by or on behalf of ADE, marketing
forecasts, results of marketing efforts or information about impending
transactions;

 

5. Personnel information, including but not limited to employees’ personal or
medical histories, compensation or other terms of employment, actual or proposed
promotions, hiring, resignations, disciplinary actions, terminations or reasons
therefore, training methods, performance or other employee information;

 

6. Customer information, including but not limited to any compilations of past,
existing or prospective customers, customer proposals or agreements between
customers and ADE, status of customer accounts or credit, or related information
about actual or prospective customers; and

 

7. Business information, including but not limited to business plans, minutes of
board meetings, financial reports, strategic plans, operations manuals and best
practices memoranda.

 

2.

DISCLOSURE AND ASSIGNMENT OF TRADE SECRETS, CONFIDENTIAL INFORMATION AND/OR
OTHER WORKS AND INVENTIONS

 

Employee agrees that with respect to any and all Trade Secrets, Confidential
Information and/or other works and inventions made or conceived by him/her while
employed by ADE, including any time of employment prior to the date of this
Agreement (or within one year of the termination of his/her employment if based
on or related to ADE’s Trade Secrets or Confidential Information), whether
solely or jointly with any other person or organization, during or after regular
hours of employment:

 

(a) Employee will disclose promptly to ADE all such Trade Secrets, Confidential
Information and other works and inventions.

 

(b) Employee will execute and promptly deliver to ADE (at ADE’s expense) such
written instruments and do such other acts as may be required to patent,
copyright or otherwise protect such Trade Secrets, Confidential Information and
other works and inventions, and any documentation or other materials pertaining
thereto, and to vest the entire right and title thereof in ADE.

 

(c) All such Trade Secrets, Confidential Information and other works and
inventions, together with any documentation or other materials pertaining
thereto, shall be considered work made for hire and prepared by Employee within
the scope of his/her employment by ADE.

 

2

 


--------------------------------------------------------------------------------

 

 

(d) Employee assigns all rights and ADE shall have the perpetual, exclusive and
unlimited right, without cost, to use in its business and to sublicense and
assign, in whole or in part, any of such Trade Secrets, Confidential Information
or other works and inventions, and to make, use and sell any and all products,
processes, research and services derived from any of such Trade Secrets,
Confidential Information or other works and inventions. This includes, but is
not limited to, using, making and selling products, processes and/or services
derived from such Trade Secrets, Confidential Information or other works and
inventions.

 

(e) If ADE is unable, after reasonable effort, to secure my signature on any
application for patent, copyright, trademark or other analogous registration or
other documents regarding any legal protection regarding Trade Secrets,
Confidential Information or other works and inventions, whether because of my
physical or mental incapacity or for any other reason whatsoever, Employee
hereby irrevocably designates and appoints ADE and its duly authorized officers
and agents as its agent and attorney-in-fact to act for and in its behalf and to
execute and file any such application or applications or other documents and to
do all other lawfully permitted acts to further the prosecution and issuance of
patent, copyright or trademark registrations or any other legal protection
thereon with the same legal force and effect as if executed by him/her.

 

3.

NON-DISCLOSURE OF TRADE SECRETS AND CONFIDENTIAL INFORMATION

 

Employee agrees, except as specifically required in the performance of his/her
duties for ADE, that he/she will not, while employed by ADE, including any time
of employment prior to the date of this Agreement and for so long thereafter as
the pertinent information or documentation remains a Trade Secret or
Confidential Information, directly or indirectly use, disclose or disseminate to
any other person, organization or entity or otherwise employ any Trade Secret or
Confidential Information. Nothing in this paragraph shall preclude Employee from
disclosing or using Trade Secrets or Confidential Information if:

 

(a) the Trade Secrets or Confidential Information have become generally known,
at the time the Trade Secrets or Confidential Information are used or disclosed,
to the public or to competitors of ADE through no act or omission of Employee or

 

(b) the disclosure of the Trade Secrets or Confidential Information is required
to be made by any law, regulation, governmental body or authority, or court
order. In the event that disclosure is required, Employee agrees to notify ADE
within 24 hours of receipt of any demand for disclosure of such information.

 

4.

RETURN OF PROPERTY

 

Employee agrees that he/she will deliver to ADE upon the conclusion of his/her
employment, and at any other time upon ADE’s request all Confidential
Information, Trade Secrets, memoranda, notes, records, computers, computer
programs, computer files, computer disks, drawings or other documentation, and
all copies thereof, in his/her possession, custody or

 

3

 


--------------------------------------------------------------------------------

 

 

control, whether made or compiled by Employee alone or with others or made
available to him/her while employed by ADE. Employee further agrees to sign a
statement verifying that

he/she has returned all such property.

 

5.

NON-ASSERTION OF RIGHTS AND ABSENCE OF CONFLICTING AGREEMENTS

 

Employee does not and will not assert any rights to any inventions, discoveries,
concepts or ideas, or improvements thereof or know-how related thereto, as
having been made or acquired by Employee prior to his/her employment with ADE,
or since the date of his/her employment and not otherwise covered by the terms
of this Agreement. Employee represents and warrants that his/her performance of
all the terms of this Agreement, as well as the performance of his/her duties as
an employee of ADE, does not and will not breach any agreement with any other
entity to preserve the confidentiality of any information. Employee further
acknowledges that he has not entered into, and will not enter into, any
agreement that would be in conflict with this Agreement. Employee also
represents and warrants that he/she has delivered to ADE a true and correct copy
of any employment, non-competition, non-solicitation or confidentiality
agreement, or related agreement, to which he/she is or was a party and which
remains or may remain in effect as of the date of this Agreement.

 

6.

DEVOTION OF SERVICES

 

Employee agrees to devote his/her best efforts to the services of ADE in such
capacity as ADE from time to time shall direct. Employee further agrees that
while employed by ADE he/she will not have any direct or indirect financial
interest in any entity reasonably deemed to compete with ADE with the exception
of shares in publicly traded companies.

 

7.

NON-COMPETITION

 

Employee agrees that during his/her employment with ADE and for one year after
the conclusion of his/her employment with ADE under whatever circumstances,
Employee shall not, directly or indirectly, on his/her own behalf or another’s
behalf, be employed by, be contracted to, own, manage, operate, control,
participate in, or be associated in any manner with the ownership, management,
operation or control of any company or business which is, or will be, in
competition with the products or services offered or being developed by ADE at
the time of termination of his/her employment with ADE. In recognition of the
global nature of ADE’s business, employee agrees that this restriction shall
apply worldwide.

 

8.

NON-SOLICITATION OF CUSTOMERS & SUPPLIERS

 

Employee agrees that for twelve months after the conclusion of his/her
employment he/she will not directly or indirectly solicit, contact, call upon,
communicate with or attempt to communicate with any customer, former customer,
prospective customer, supplier, former supplier or prospective supplier of ADE
for the purpose of providing or obtaining any product or service reasonably
deemed competitive with any product or service then offered by ADE. This
restriction shall apply only to:

 

4

 


--------------------------------------------------------------------------------

 

 

(a) any customer, former customer, prospective customer, supplier, former
supplier or prospective supplier of ADE with whom Employee had contact during
the last twelve months of his/her employment with ADE, or

 

(b) any customer, former customer, prospective customer, supplier, former
supplier or prospective supplier of ADE for which Employee has obtained
Confidential Information or Trade Secrets, as defined by this Agreement, during
the last twelve months of his/her employment with ADE.

 

9.

NON-SOLICITATION OF EMPLOYEES

 

Employee agrees that while employed by ADE and for twelve months after the
conclusion of his/her employment he/she will not directly or indirectly recruit
or hire, attempt to recruit or hire, assist any entity or individual to recruit
or hire, or otherwise have any involvement with the recruiting or hiring of any
employee of ADE with whom Employee had contact during his/her employment with
ADE.

 

10.

REQUESTS FOR WAIVER

 

In the event that Employee believes that employment otherwise in violation of
this Agreement would not harm ADE’s legitimate business interests, Employee may
request ADE to waive the restrictions contained in this Agreement. Any such
request shall be made in writing to the President and CEO and shall identify the
business with which Employee seeks to associate and describe the duties that
Employee seeks to perform. ADE has the sole discretion whether to grant such a
waiver and no waiver of any restrictions under this Agreement shall be effective
unless in writing and signed by the President of ADE.

 

11.

ATTORNEY’S FEES

 

If Employee breaches any of the covenants set forth in this Agreement, Employee
agrees to pay all costs (including reasonable attorney’s fees) incurred by ADE
in establishing that breach and in otherwise enforcing any of the covenants or
provisions of this Agreement.

 

12.

WAIVER OF BREACH

 

ADE’s waiver of a breach of any provision of this Agreement by Employee does not
waive any subsequent breach by Employee, nor does ADE’s failure to take action
against any other employee for similar breaches operate as a waiver by ADE of a
breach.

 

13.

TOLLING

 

In the event that Employee violates any of the provisions of this Agreement, the
obligations contained in those provisions will run from the date on which
Employee ceased to be in violation of any such provision.

 

 

5

 


--------------------------------------------------------------------------------

 

 

14.

COURT’S RIGHT TO MODIFY RESTRICTIONS

 

The parties have attempted to limit Employee’s activities only to the extent
necessary to protect ADE from unfair competition. The parties recognize,
however, that reasonable people may differ in-making such a determination.
Consequently, the parties agree that, if the scope or enforceability of this
Agreement is in any way disputed at any time, a court or other trier of fact may
modify and enforce the Agreement to the extent it believes to be reasonable
under the circumstances.

 

15.

SEVERABILITY

 

If any provision in this Agreement is determined to be in violation of any law,
rule or regulation or otherwise unenforceable, and cannot be modified to be
enforceable, such determination shall not affect the validity of any other
provision of this Agreement, but such other provisions shall remain in full
force and effect. Each provision, paragraph and subparagraph of this Agreement
is severable from every other provision, paragraph and subparagraph and
constitutes a separate and distinct covenant.

 

16.

SUCCESSORS

 

This Agreement shall be binding upon and inure to the benefit of ADE and its
successors and assigns, and Employee, his/her heirs, executors and
administrators. ADE shall have the right to assign this Agreement to a successor
to all or substantially all of the business or assets of ADE or any division or
part of ADE with which employee is employed at any time.

 

17.

INJUNCTIVE RELIEF

 

Employee understands, acknowledges and agrees that in the event of a breach or
threatened breach of any of the covenants and promises contained in this
Agreement ADE shall suffer irreparable injury for which there is no adequate
remedy at law. ADE will therefore be entitled to injunctive relief from the
courts without bond, enjoining Employee from engaging in activities in breach of
the Agreement. Such injunctive relief shall be in addition to any and all other
remedies available to ADE, whether at law or in equity.

 

18.

ENTIRE AGREEMENT AND MODIFICATION

 

This Agreement constitutes the entire agreement and understanding between ADE
and Employee concerning the subject matters contained herein. This Agreement
supersedes any and all prior understandings and agreements between the parties
concerning these subject matters. This Agreement may not be modified,
terminated, waived altered or amended except in writing, signed by Employee and
a duly authorized officer of ADE.

 

19.

CHOICE OF LAW AND FORUM

 

The parties agree that this Agreement shall be construed in accordance with and
governed by the substantive laws of the State of Massachusetts (regardless of
the law that might otherwise

 

6

 


--------------------------------------------------------------------------------

 

 

govern under applicable Massachusetts principles of conflict of laws) and
further agree that any claims or causes of action which arise out of this
Agreement shall be instituted and

litigated only in a court of competent jurisdiction located within the State of

Massachusetts.

 

20.

INVOLUNTARY TERMINATION WITHOUT CAUSE

 

If Employee’s employment with ADE is involuntarily terminated by ADE, and ADE
does not have “cause” for such termination, then ADE will continue to pay
Employee Employee’s base salary for a period of twelve months. During such
period, Employee shall remain eligible to participate in ADE’s medical and
dental plans in accordance with and to the extent permitted under plan documents
at the time of involuntary termination. Upon completion of such period of
benefit continuation Employee shall be eligible to elect benefit continuation,
under existing statutory regulations such as COBRA. For purposes of this
section, “cause” is defined as: a) Employee’s continued material failure to
perform the reasonable and customary duties and responsibilities assigned to
him/her for a period of 30 days following written notice from ADE explicitly
stating the performance deficiencies, where Employee does not cure the
deficiency during the 30-day period and at the end of which ADE notifies
Employee in writing of its conclusion that the deficiencies have not been cured,
together with clearly documented evidence of same; b) conduct that is materially
detrimental to the business, goodwill or reputation of ADE; c) conduct that
constitutes dishonesty, fraud or other malfeasance; d) felonious conduct; e)
immoral and/or reprehensible conduct; f) violation of any provision of this
Agreement; or g) any other action constituting “cause” under the laws of the
State of Massachusetts. ADE is not obligated to make any payments to Employee if
(a) Employee resigns from ADE, except as provided for in paragraph 21 of this
Agreement or (b) Employee is terminated for cause. Salary payments and benefits
otherwise payable to Employee under this section will cease if Employee breaches
any of the terms of this Agreement.

 

If at any time, ADE or any successor obligated to make any payment hereunder
(the “Employer”) has a class of stock that is publicly traded on an established
securities market or otherwise, then the Employer shall from time to time
compile a list of “Specified Employees” as defined in and pursuant to, Prop.
Reg. § 1.409A-1(i) or any successor regulation. Notwithstanding any other
provision of this Agreement, if Employee is a Specified Employee on the date of
termination of his employment within the meaning of Prop. Reg. § 1.409A-1(h)(ii)
or any successor regulation (his “Termination of Employment”), no payment of
compensation shall be made to Employee under any provision of this Agreement
(including, without limitation, Sections 20 and 21 hereof) during the period
ending six months from the date of his Termination of Employment unless the
Employer determines that there is no reasonable basis for believing that making
such payment would cause Employee to suffer any adverse tax consequences
pursuant to Section 409A of the Internal Revenue Code. If any payment to
Employee is delayed pursuant to the provisions of this Paragraph, such payment
instead shall be made on the first business day following the expiration of the
six-month period referred to herein, together with a compensatory amount in the
nature of interest computed at the “Prime Rate” as of the date of Termination of
Employment (as reported in The Wall Street Journal) plus two percent (2%).

 

7

 


--------------------------------------------------------------------------------

 

 

21.

CONSTRUCTIVE TERMINATION

 

If Employee’s employment with ADE is “Constructively Terminated,” then ADE will
provide Employee with the compensation and benefits identified within paragraph
20. Such compensation and benefits are subject to the conditions and limitations
contained within paragraph 20. For purposes of this section, “Constructive
Termination” is defined as either (a) involuntary relocation beyond a reasonable
commuting distance or (b) a substantial, sustained and material reduction in
Employee’s compensation, title, status, authority or responsibility at ADE,
without Employee’s consent. For the purpose of this Agreement “reasonable
commuting distance” shall be defined as 1 hour travel from Employee’s primary
residence in Tucson, Arizona. In order to claim “Constructive Termination,”
Employee must provide written notice to ADE, thirty days prior to resignation,
that identifies the conditions or situations that Employee believes caused the
“Constructive Termination.” ADE has thirty days from the date of notice to cure
the conditions or situations and prevent Employee’s “Constructive Termination.”

 

22.

EMPLOYMENT AT WILL

 

THIS AGREEMENT DOES NOT GUARANTEE CONTINUATION OF EMPLOYMENT FOR ANY PERIOD
AFTER THE DATE IT IS EXECUTED; EMPLOYEE RESERVES THE RIGHT TO TERMINATE HIS/HER
EMPLOYMENT AT ANY TIME FOR ANY OR NO REASON; AND ADE RESERVES THE RIGHT TO
TERMINATE EMPLOYEE’S EMPLOYMENT AT ANY TIME FOR ANY OR NO REASON.

 

THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THIS AGREEMENT, THAT
THEY HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL IF THEY SO CHOSE, AND THAT THEY
ENTER INTO THIS AGREEMENT FREELY AND VOLUNTARILY.

 

23.

DISABILITY.

 

ADE may terminate Employee’s employment with ADE if Employee becomes Disabled,
such termination to be effective 30 days after notice from ADE to Employee,
unless such Disability shall have ceased and Employee shall have returned to
full-time performance of his duties within such 30 day period. Termination of
Employee’s employment by ADE pursuant to this Paragraph 23 shall not constitute
involuntary termination under Paragraph 20 or constructive termination under
Paragraph 21 of this Agreement. As used in this Agreement, “Disabled” and
“Disability” with respect to Employee shall mean that as a result of Employee’s
incapacity due to physical or mental illness or physical injury (excluding
illness or injury which was caused by substance abuse by Employee), Employee
shall have failed substantially to perform his duties and responsibilities
hereunder (a) for a period of 120 consecutive days or (b) for an aggregate of
120 days during any period of twelve (12) consecutive months. If ADE terminates
Employee’s employment on account of his Disability, all of Employee’s
compensation and benefits shall terminate on the date of termination of his
employment, except for benefits to which he may continue to be entitled under
ADE’s benefit plans.

 

8

 


--------------------------------------------------------------------------------

 

 

24.

409A COMPLIANCE.

 

It is the intention of the parties that no payment or entitlement under this
Agreement will give rise to any adverse tax consequences to Employee under
Section 409A of the Internal Revenue Code and regulations thereunder. The
Agreement shall be interpreted and applied to that end, and the parties agree to
negotiate in good faith to amend the Agreement as may be necessary from time to
time to that end.

 

[Remainder of Page Intentionally Left Blank.]

 

9

 


--------------------------------------------------------------------------------

 

 

                IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement on the date first above mentioned.

 

EMPLOYEE:

 

/s/ David F. Basila

David F. Basila

 

ADE CORPORATION:

 

By: /s/ Brian James

Brian James, Chief Financial Officer

 

 

10

 

 

 